Colony of Rhode Island Ss Upon the prayer of the Above petitioner This Councill upon the perusal of the Judgem* and Decree of the Court of Admiralty agst s4 Dan11 Thurston (and the afores4 Sam11 Collins Attorney to s4 Thurston) at A Court of Admiralty held at Newp* December the 17th 1716 Did Decree that the s4 Thurston and Collins should pay back into the hands of the Register ten Pounds four shillings and Two pence which was the whole of Costs and Charges Obtain’d by s4 Thurston Agst Ebenezer *108Brenton of Bristoll by a Decree of the Deputy Judge Mr Weston Clarke and it Appearing to this Councill that the s4 Thurston appeared at sa Court in person at the Time s'5 Decree was Given agst s4 Brenton; and that the said Collins was then Discharged of his being an Attorney to s4 Thurston Therefore the Councill upon mature consideration of the whole matter are of opinion that this Councill hath not full Powere to Grant forth a Prohibition that may be final to Stopp any proceedings on the Decree of the Judge of the Court of Admiralty, but that it is cognizable before the Gen11 Assembly who is the Supream Court of Judicature of this Colony and To whom all other Inferior Courts are obliged To Answer for any Misadministration or Erronious Judge m* Notwithstanding which wee presume this Councill hath Authority to Grant a Prohibition to stop any Execution by the virtue of the afores4 Decree untill the next sessions of the Assembly; and It is ordered by this Councill that the plts or their Attorneys be Notyfyed to Appeare at s4 Assembly to Answer to Any matter that may be alledged by the petitioner to Evade the Decree of the Honble John Menzies Judge of the Court of Admiralty as afores4 And that the s4 Petitioner Give to the Secretary a Bond of twenty pounds for tire prosecuting his Compl* at the s4 Gen11 Assembly. And This Councill Do further Order that upon s4 Collins Signing s4 Bond the Secretary Do Issue forth a Prohibition Requiring the afores4 Judge Menzies Esqr and Mr John Coddington Deputy Register of s4 Court of Admiralty to stay any proceedings on the afores4 Decree and that no process or Execution be Given out thereupon untill the matter be Determined by the afores4 Assembly and The Prohibition is to be Del4 to Mr John Codding-ton Deputy Register of s4 Court in order to Govern himselfe thereby and The Secretary is hereby ordered to send a Copy of the Petition and Councills Order to s4 Brenton and to notify him of the sitting of the s4 Assembly that he may their Appear; and that the Secretary Register the afores4 Petition and the Councills order therein
Done in Councill
Rich4 Ward Secrety
The Petitioners to bear their Charges for Registring Notyfying the pi*3 Granting forth Prohibition etc.
To the HonbIe John Menzies Esqr Judge of the Court of Admiralty for the Colony of Rhode Island and Providence plantations in New England etc. and to Mr John Coddington Deputy Registr of sd Court Greeting
Whereas Sam11 Collins of Newp* in the Colony of Rhode Island etó. Blacksmith on the 28th of this Instant December Exhibited a Petition before the Honble Samuel Cranston Esqr Govr and the Councill of s4 Colony wherein he set forth the Grievance and unreasonableness of a Decree given ags* him by the s4 John Menzies Esqr Judge of the Court of Admiralty within his Majestys Colony of Rhode Island on the 17th of this Inst* December at the *109Suit of Ebenezer Brenton and Edward Little the which Petition being only considered the Hona Govr and Councill did order the Secretary of sa Colony to Grant forth A Prohibition to stop and Hinder any Execution from Going forth upon sa Decree out of sd Court of Admiralty untill the next Gen11 Court of Assembly of this Colony have heard sa Decree and Petition and Given forth their Judgem4 thereon
These are therefore in his Majestys Name George by the Grace of God King over Great Britt: France and Ireland Defender of the Faith etc. To prohibit and forbid YOU John Menzies Esqr Judge of the said Court of Admiralty and you Mr John Coddington Deputy Register of sd Court to Issue forth any Execution or process anyways agst the Aboves4 Samuel Collins Blacksmith upon the Afores4 Decree Given against him on the 17th of this Instant December Untill the next Gen11 Court of Assembly of this his Majestys Colony of Rhode Island etc. have heard the aforesaid Decree and Compl4 and Given forth their Decree thereon
By order of the Gov1' and Councill of his Majestys Colony abovesaid I have Given forth this Prohibition under my hand and Councill Seal thiss 3irst day of December 1716
Rich4 Ward Secretary
Registered per Rich4 Ward Secretary
Att a Gen11 Council of his Majestys Colony of Rhode Island etc. Conveened by A Warrant from his Hon1' the Govr the first Day of Aprill 1717
Present
The Honble Sam1 Cranston Esqr Govr Mr George Cornell Ass4
The Honble Joseph Jenckes Esq1' Dep Govr Mr Samuel Clarke Ass1
L1 Coll John Wanton Ass1 Cap1 John Eldred Ass1
Majr Nath11 Coddington Ass1 Rich4 Ward Secretary
The Councill being called Adjourn’d to the 24 Instant and being called present as before
Whereas Cap1 Daniel Hodgson and Mr Samuel Collins obtain’d Each a Prohibition from a Gen11 Councill held at Newp1 December the 28tb 1716 prohibiting the Executing of A Judgem1 Given agsl them by the Judge of the Court of Admiralty at Newp1 the 17a of s4 December untill the next Gen11 Court of Assembly for this Colony should hear the Allegations of s4 Hodgson and s4 Collins to evade the Decree of the s4 Judge of the Admiralty and the Secretary Taking Bonds To the Court of Assembly which was to set the last Tuesday of February 1716/7 The which by a Storm was hindred from sitting. Therefore this Councill Do order the s4 Hodgson and Collins To give fresh bond to the secretary with security according to the first Order of Councill, to appear at the Gen11 Assembly in May next.
Done in Councill Teste Rich4 Ward Recorder